                    UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                         3:16-cv-00715-RJC-DSC

MICHAEL LEE HALL,                    )
                                     )
            Plaintiff,               )
                                     )
      v.                             )
                                     )                          ORDER
                                     )
BANK OF AMERICA                      )
CORPORATION,                         )
                                     )
            Defendant.               )
____________________________________ )

      THIS MATTER comes before the Court on Plaintiff’s Motion to Void Order,

(Doc. No. 22). For the reasons previously stated in Hall v. Bank of Am. Corp., No.

3:16-cv-00715-RJC-DSC, 2017 WL 3971281 (W.D.N.C. Sept. 8, 2017), and affirmed

by the Fourth Circuit in Hall v. Bank of Am. Corp., No. 17-2164, 707 Fed. Appx. 175

(Mem) (4th Cir. 2017) (per curiam), the Motion is DENIED.

      SO ORDERED.


                                     Signed: January 16, 2019




                                         1
